THE COURT.
The petition of Glen S. Jordan and E. P. Jordan for a “writ of prohibition and writ of mandate” is denied, for the reason that the facts stated in said petition do not justify the issuance of the writ prayed for, for the following reasons, to wit:
*437It affirmatively appears from the facts stated in said petition that the court is about to proceed “in the ordinary course of law”, and no facts are stated in the petition which would justify this court in issuing any writ under the provisions of sections 1084 to 1108 of the Code of Civil Procedure.
There is nothing in the petition which would justify the issuance of a writ under section 1086 of the Code of Civil Procedure, for the reason that it affirmatively appears from said petition that the court is about to proceed in the “ordinary course of law”.
It requires no citation of authority for the statement that where a criminal prosecution has been instituted and the court is about to proceed with the trial thereof, and in connection with which, if an adverse judgment be rendered, a right of appeal exists, such procedure constitutes a plain, speedy and adequate remedy at law. There is no allegation in the petition which sets forth facts sufficient to show that the trial court is not proceeding in accordance with due process of law.
A petition for a rehearing of this cause was denied by the District Court of Appeal on February 21, 1939.